DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The amendments made to claim 1 are sufficient to overcome the rejections under 35 USC 112(b) and so the rejections of claims 1-12 under 35 USC 112(b) have been withdrawn. 
	While claim 1 was amended to include the objected to subject matter of claim 6, the subject matter of claim 6 was objected to for the combination of all of the limitations of claim 1 and claim 6. Since claim 1 was amended to remove some of the limitations presented in the claims filed 5/25/2022, Radomski (US 2020/0018178) was found to read upon the most recently amended claimed invention. For this reason claims 1, 4-5, 11, and 12 are rejected under 35 USC 102(a)(2). 
	Upon further consideration of the amendments to claims 13 and 18, claims 13, 15, 17-18, and 21-25 were found to be allowable. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Radomski (US 2020/0018178).
Regarding claim 1, Radomski (Fig.1-2 and 4) discloses a compressor vane (31-interpreted as the compressor vane) comprising: a vane bottom and a vane top; a first surface (one side of vane) capable of facing compressed air moved from a front stage; a second surface (opposing surface of vane) capable of being directed in a direction opposite to the first surface; and two tangent lines (leading edge and trailing edge) in which the first and second surfaces meet, each of the two tangent lines extending between the vane bottom and the vane top, wherein a height of the compressor vane (24) in a direction starting from the vane bottom to the vane top is divided into a first region disposed closest to the vane bottom; a second region disposed farther from the vane bottom than the first region; and a third region disposed closest to the vane top, wherein a rate of change, with respect to a-the height of the compressor vane (24), of a maximum separation distance, between the first surface and the second surface, divided by a distance from one to the other of the two tangent lines in a cross-section at heights of the  respective first, second, and third regions correspond to a first rate of change, a second rate of change, and a third rate of change; and the second rate of chance is smaller than the first and third rates of chance (Fig. 4). Refer to Fig. I and II below.  

    PNG
    media_image1.png
    613
    817
    media_image1.png
    Greyscale

Fig. I. Radomski, Fig. 2 (Annotated)

    PNG
    media_image2.png
    369
    780
    media_image2.png
    Greyscale

Fig. II. Radomski, Fig. 4 (Annotated)

Regarding claim 4, Radomski discloses the compressor vane according to claim 1, wherein Radomski (Fig. 2 and 4) further discloses that the first region is a region from the vane bottom to 25% of a total height of the compressor vane (24). Refer to Fig. II above.   
Regarding claim 5, Radomski discloses the compressor vane according to claim 4, wherein Radomski (Fig. 2 and 4) further discloses that the second region is a region from adjacent to the first region to 75% of the total height of the compressor vane (24). Refer to Fig. II above. 
Regarding claim 11, Radomski discloses the compressor vane according to claim 1, wherein Radomski (Fig. 6) further discloses that the distance from one to the other of the two tangent lines in the cross-section at one position of the height of the compressor vane (24) in the direction starting from the vane bottom to the vane top varies with the height of the compressor vane (24).  
Regarding claim 12, Radomski discloses the compressor vane according to claim 1, wherein Radomski (Fig. 4-6) further discloses that the compressor vane (24) includes a plurality of profiles comprising the first surface, the second surface, and the two tangent lines; and the compressor vane (24) is formed by stacking the plurality of profiles. In Figures 4-6, Radomski discloses that the t/c ratio, maximum thickness, and chord length vary along the span, which would result in different profiles. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radomski in view of Roth et al. (US 4,832,568; hereinafter Roth).
Regarding claim 8, Radomski discloses the compressor vane according to claim 1, but fails to disclose that the first surface is convex toward the air introduced into the compressor vane; and the second surface is concave in the direction opposite to the first surface.  
Roth (Fig. 2) teaches vanes (14) for a gas turbine engine with airfoil cross-sections where one side of the vane is convex and the opposite side is concave. Roth (Col. 1, lines 34-39) teaches that having various airfoil cross-sections and pitch can increase aerodynamic performance. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Radomski by forming the vane with various airfoil cross-sections, as taught by Roth, in order to increase aerodynamic performance. The pressure side of the airfoil was interpreted as the concave surface and the suction side was interpreted as the convex surface.  

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radomski in view of Roth and further in view of Bailey (US 10,309,241).
Regarding claim 9, Radomski, as modified, discloses the compressor vane according to claim 8, but fails to disclose that the first and second surfaces protrude in at least one of the first, second, and third regions.  
Bailey (Abstract; Fig. 3-4, 7) teaches a guide vane for a gas turbine engine in which a fillet with a constant radius section is positioned between the end of the vane and the hub. Bailey (Abstract) teaches that the fillet serves to handle stress loads and provide aerodynamic efficiencies. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Radomski by providing a fillet between the end of the vane and the hub in which it is attached, as taught by Bailey, in order to help handle stress loads and provide aerodynamic efficiencies. Since fillet would be located in the first region, it was interpreted as the first and second surfaces protruding in the first region. 
Regarding claim 10, Radomski, as modified, discloses the compressor vane according to claim 9, wherein Radomski (Roth: Fig. 2), as modified, further discloses that the first and second surfaces form a closed curve in cross-section (airfoil shape best shown in Fig. 2 of Roth).  


Allowable Subject Matter
Claims 13, 15, 17-18, and 21-25 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7: 
Closest prior art: Radomski (US 2020/0018178)
The closest prior art fails to disclose or suggest that the third rate of change is smaller than the first rate of change.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/Examiner, Art Unit 3745